DISMISS and Opinion Filed July 27, 2021




                                       S
                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00257-CV

                        ARB HOLDINGS LLC, Appellant

                                         V.

    SHAMIKA L. SMITH AND CLEOPHUS ROBINSON, JR., Appellees

                On Appeal from the County Court at Law No. 2
                            Dallas County, Texas
                    Trial Court Cause No. CC-20-05070-B

                         MEMORANDUM OPINION
          Before Chief Justice Burns, Justice Goldstein, and Justice Smith
                          Opinion by Chief Justice Burns
      This appeal from the trial court’s take-nothing judgment against ARB

Holdings LLC on its forcible entry and detainer suit was perfected by Ashley Black,

a non-attorney. Because a corporation may only be represented by a licensed

attorney, we directed ARB Holdings to file, no later than July 12, 2021, a notice of

designation of counsel. See Kunstoplast of Am., Inc. v. Formosa Plastics Corp., 937

S.W.2d 455, 456 (Tex. 1996) (per curiam). Although we cautioned ARB Holdings

that failure to comply could result in dismissal of the appeal without further notice,

see id., no response has been filed.
     Accordingly, we dismiss the appeal. See id.




                                        /Robert D. Burns, III/
                                        ROBERT D. BURNS, III
                                        CHIEF JUSTICE

210257F.P05




                                     –2–
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                  JUDGMENT

ARB HOLDINGS LLC, Appellant                 On Appeal from the County Court at
                                            Law No. 2, Dallas County, Texas
No. 05-21-00257-CV         V.               Trial Court Cause No. CC-20-05070-
                                            B.
SHAMIKA L. SMITH AND                        Opinion delivered by Chief Justice
CLEOPHUS ROBINSON, JR.,                     Burns, Justices Goldstein and Smith
Appellees                                   participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

      We ORDER that appellees Shamika L. Smith and Cleophus Robinson, Jr.
recover their costs, if any, of this appeal from appellant ARB Holdings LLC.


Judgment entered July 27, 2021.




                                      –3–